             Case 1:20-cv-01277-AWI-HBK Document 23 Filed 12/07/20 Page 1 of 4


 1   GREENBERG TRAURIG, LLP
     LORI G. COHEN (pro hac vice to be submitted)
 2   SARA K. THOMPSON (admitted pro hac vice)
     cohenl@gtlaw.com
 3   thompsons@gtlaw.com
     3333 Piedmont Rd NE Ste 2500
 4   Atlanta, GA 30305
     Telephone:    (678) 553-2100
 5   Facsimile:    (678) 553-2393

 6   ANNA YEUNG (SBN 294174)
     yeunga@gtlaw.com
 7   Four Embarcadero Center, 30th Floor
     San Francisco, CA 94111
 8   Telephone:    (415) 655-1300
     Facsimile:    (415) 707-2010
 9
     Attorneys for Defendants
10   MEDTRONIC, INC.,
     MEDTRONIC USA, INC.,
11   MEDTRONIC PUERTO RICO OPERATIONS, CO., and
     MEDTRONIC LOGISTICS, LLC
12

13
                                  UNITED STATES DISTRICT COURT
14
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
15

16
     NANCY KILMER                                   Case No.: 1:20-CV-01277-AWI-HBK
17
             Plaintiff,                             JOINT STIPULATION AND [PROPOSED]
18                                                  ORDER TO CONTINUE DECEMBER 14,
     v.                                             2020 HEARING ON DEFENDANTS’
19                                                  MOTION TO DISMISS COMPLAINT
     MEDTRONIC, INC., MEDTRONIC USA,
20   INC.; MEDTRONIC PUERTO RICO
     OPERATIONS, CO., and, MEDTRONIC                Assigned to Hon. Anthony W. Ishii
21   LOGISTICS, LLC,

22           Defendants.

23

24

25

26
27

28

30
          STIPULATION & [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS
31   ACTIVE 54041469v3
            Case 1:20-cv-01277-AWI-HBK Document 23 Filed 12/07/20 Page 2 of 4


 1           Plaintiff Nancy Kilmer and Defendants Medtronic, Inc., Medtronic USA, Inc., Medtronic Puerto

 2   Rico Operations Co., and Medtronic Logistics, LLC (“Medtronic”) (collectively, the “Parties”), by and

 3   through their respective attorneys of record, hereby submit the following Joint Stipulation to the Court:

 4           WHEREAS, Plaintiff filed her Complaint on September 8, 2020 (Dkt. 1);

 5           WHEREAS, at Plaintiff’s request, Medtronic executed waivers of service, which were filed on

 6   October 6, 2020 (Dkts. 5-9). Medtronic’s responsive pleading deadline was November 9, 2020;

 7           WHEREAS, Medtronic filed and served its Motion to Dismiss Plaintiff’s Complaint (Dkt. 14) on

 8   November 9, 2020, and noticed the hearing on the Motion for December 14, 2020;

 9           WHEREAS, Plaintiff timely filed her opposition brief on November 30, 2020 (Dkt. 20);

10           WHEREAS, Medtronic’s reply brief is due December 7, 2020;

11           WHEREAS, due to unforeseen scheduling conflicts, Medtronic’s counsel is unavailable to attend

12   the hearing on Medtronic’s Motion to Dismiss, which is currently set for December 14, 2020 at 1:30 p.m.;

13           WHEREAS, the Parties have conferred and agree to continue the hearing from December 14, 2020

14   to either January 25, 2021, or if that date is not preferred by the Court, to January 11, 2021;

15           WHEREAS, the Parties further agree that Medtronic’s reply brief will be filed and served on or

16   before December 14, 2020; and

17           WHEREAS, there have been no prior continuances requested by either Party in this litigation.

18           NOW, THEREFORE, the Parties agree and request that the hearing on Medtronic’s Motion to

19   Dismiss be continued to January 11, 2021 or January 25, 2021, with Medtronic’s reply brief to be filed and

20   served on or before December 14, 2020. The Parties also agree that, should either of the proposed hearing

21   dates be inconvenient or unacceptable for any reason, the Court has the discretion to set other dates which

22   are more convenient or acceptable.

23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
30                                        2
       STIPULATION & [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS
31   ACTIVE 54041469v3
            Case 1:20-cv-01277-AWI-HBK Document 23 Filed 12/07/20 Page 3 of 4


 1           IT IS SO STIPULATED.
 2
     DATED: December 4, 2020             GREENBERG TRAURIG, LLP
 3

 4                                       By        /s/ Anna Yeung
                                              Anna Yeung
 5                                            Sara K. Thompson

 6                                            Attorneys for Defendants
                                              MEDTRONIC, INC., MEDTRONIC USA, INC.,
 7                                            MEDTRONIC PUERTO RICO OPERATIONS, CO.,
                                              and MEDTRONIC LOGISTICS, LLC
 8

 9
     DATED: December 4, 2020             MARTIN BAUGHMAN, PLLC
10                                       VAN WEY LAW, PLLC
11

12                                       By         /s/ Laura J. Baughman
                                              Laura J. Baughman
13                                            Ellen A. Presby
14                                            Attorneys for Plaintiff
                                              NANCY KILMER
15

16

17

18
19

20

21

22

23

24

25

26
27

28

30                                        3
       STIPULATION & [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS
31   ACTIVE 54041469v3
            Case 1:20-cv-01277-AWI-HBK Document 23 Filed 12/07/20 Page 4 of 4


 1                                                    ORDER

 2           The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby orders the

 3   hearing on Defendants Medtronic, Inc., Medtronic USA, Inc., Medtronic Puerto Rico Operations Co., and

 4   Medtronic Logistics, LLC (“Medtronic”) Motion to Dismiss be continued to January 11, 2021 at 1:30 p.m.

 5   in Courtroom 2. Medtronic is to file its reply brief on or before December 14, 2020.

 6

 7
     IT IS SO ORDERED.
 8
     Dated: December 4, 2020
 9                                               SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

30                                        4
       STIPULATION & [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS
31   ACTIVE 54041469v3
